Kupferman, J. P.,
dissents in a memorandum as follows: I dissent and would affirm. The Judge at Special Term did not abuse his discretion. (See Westwood Assoc. v Deluxe Gen., 53 NY2d 618.) He stated specifically: “While venue in New York is not improper, the convenience of witnesses and the ends of justice will be promoted by a change of venue.” The opinion of the majority is simply another imposition on the judicial system of additional unneeded work. No wonder, with this kind of approach the Chief Justice of the United States proposes arbitration to solve disputes. (See Chief Justice Proposes Arbitration *503To Stem “Avalanche” of Lawsuits, New York Times, Monday, Jan. 25, 1982, p A19, cols 1-3.) It is clear that the roller skating rink where the accident occurred is in Queens County. The plaintiff lives in Queens County! The hospital where the plaintiff received care is in Queens County. The defendant, a foreign corporation, while it has an office in New York County, operated the roller rink in Queens County. Its manager, an eyewitness to the incident, lives in Queens County. As to where witnesses may live, who would seek out a roller skating rink on Roosevelt Avenue, in Queens County, except those conveniently geographically situated with respect thereto. Further, in moving the action from New York County to Queens County, the Judge at Special Term could not be inconveniencing anyone. This is not like the choice between Greece and New York, recently considered in Pentifallo v Hilton of Panama (86 AD2d 583).